488 So.2d 898 (1986)
Thomas W. McKay, Petitioner,
v.
Pamela W. McKay, Respondent.
No. 86-598.
District Court of Appeal of Florida, Third District.
May 20, 1986.
*899 Edward C. Vining, Jr. and Thomas B. Scott, Miami, for petitioner.
Buchbinder & Elegant and Harris Buchbinder, Miami, for respondent.
Before NESBITT, DANIEL S. PEARSON and FERGUSON, JJ.
PER CURIAM.
The petition for certiorari is granted. The order of February 10, 1986, assigning Judge Moie J.L. Tendrich to hear all motions then pending in the case to their conclusion is quashed. Upon remand, Pamela McKay's "Motion to Continue Assignment of Cause to Presiding Judge" shall be heard by Chief Judge Gerald T. Wetherington or, in his stead and upon his assignment, an administrative judge other than Judge John Gale, who, because he is an admitted former social companion of Pamela McKay, should have disqualified himself from acting administratively or otherwise in this case.[1] The quashal of Judge Gale's order of February 10, 1986, shall not preclude the entry on remand of an order again assigning Judge Tendrich to continue presiding over the case.
NOTES
[1]  Judge Gale believed, erroneously in our view, that because he was acting administratively, his past close relation to one of the parties was immaterial:

"This hearing has come before me as Administrative Judge. It has nothing to do with the merits of the case. Counsel is likely referring to that I know one of the parties, Pamela McKay. I know her very well although I have no social relationship with her at this time. However, the matter before me is a matter of administrative procedure, ...
....
"I went with her some years ago, too. It has been some years ago since the divorce, as I understand it. You would be entirely correct if I had anything to do with the merits of the case, which I don't."